UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 13, 2013 Pizza Inn Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 0-12919 45-3189287 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3551 Plano Parkway, The Colony, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (469) 384-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On June 13, 2013, Pizza Inn, Inc. and Pie Five Pizza Company, Inc., each a wholly-owned subsidiary of Pizza Inn Holdings, Inc. (together with its subsidiaries, the “Company”), entered into a First Amendment to Loan and Security Agreement (the “First Amendment”) with The F&M Bank & Trust Company, as agent and lender.The First Amendment revises certain financial covenants to address proceeds from the Company’s at-the-market offering of common stock.The foregoing description of the First Amendment is qualified in its entirety by reference to the definitive agreement filed as an exhibit to this Current Report on Form 8-K and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits (c) Exhibits. First Amendment to Loan and Security Agreement among The F&M Bank & Trust Company, as agent and lender, and Pizza Inn, Inc. and Pie Five Pizza Company, Inc. dated June 13, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pizza Inn Holdings, Inc. Date:June 14, 2013 By: /s/Randall E. Gier Randall E. Gier, President and Chief Executive Officer 2
